 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          MASSACHUSETTS BAY                               CASE NO. C18-0791JLR
            INSURANCE COMPANY,
11                                                          ORDER OF DISMISSAL
                                 Plaintiff,
12                 v.

13
            WALFLOR INDUSTRIES, INC., et
14          al.,

15                               Defendants.

16          The court having been notified of the settlement of this matter and it appearing
17   that no issue remains for the court’s determination:
18          IT IS ORDERED that this action and all claims asserted herein are DISMISSED
19   with prejudice and without costs to any party.
20          In the event settlement is not perfected, any party may move to reopen the case,
21   //
22   //


     ORDER - 1
 1   provided such motion is filed within 60 days of the date of this order. Any trial date and

 2   pretrial dates previously set are hereby VACATED.

 3          Dated this 10th day of May, 2019.

 4

 5                                                    A
                                                      The Honorable James L. Robart
 6
                                                      U.S District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
